NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 14a0850n.06

                                           No. 14-3423

                         UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                                                                  FILED
MICHAEL BURCHWELL,                                    )                      Nov 13, 2014
                                                      )                  DEBORAH S. HUNT, Clerk
       Plaintiff-Appellant,                           )
                                                      )   ON APPEAL FROM THE UNITED
v.                                                    )   STATES DISTRICT COURT FOR
                                                      )   THE SOUTHERN DISTRICT OF
WARREN COUNTY, OHIO,                                  )   OHIO
                                                      )
       Defendant-Appellee.                            )
                                                      )


       BEFORE: MERRITT, GIBBONS, and DONALD, Circuit Judges.


       PER CURIAM. Michael Burchwell appeals the district court’s judgment dismissing his

complaint, filed under 42 U.S.C. § 1983.

       Burchwell filed a § 1983 complaint against Warren County, Ohio, alleging that several

violations of his constitutional rights occurred during his criminal proceedings in state court.

Burchwell specifically alleged that the Warren County Prosecutor’s Office pressured the

complainant to pursue the criminal case using payments and threats and that the judge threatened

him with incarceration if he refused to proceed pro se. Burchwell sought monetary relief. The

district court dismissed the complaint for failure to state a claim upon which relief may be

granted.

       On appeal, Burchwell argues that the district court erred by dismissing his complaint.

We review de novo the dismissal of a complaint for failure to state a claim upon which relief

may be granted. D’Ambrosio v. Marino, 747 F.3d 378, 383 (6th Cir. 2014), petition for cert.
No. 14-3423
Burchwell v. Warren Cnty., Ohio

filed (Oct. 2, 2014) (No. 14-393, 14A91). To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its

face. Id.

       A municipality may be held liable under § 1983 only where the plaintiff’s federal rights

were violated because of a municipal policy or custom.             Thomas v. City of Chattanooga,

398 F.3d 426, 429 (6th Cir. 2005). To properly allege a municipal liability claim, a plaintiff

must allege facts showing that an official with final decision-making authority ratified illegal

actions or that there existed an illegal official policy or legislative enactment, a policy of

inadequate training or supervision, or a custom of acquiescence to federal rights violations.

D’Ambrosio, 747 F.3d at 386.

       Because the prosecutor and judge were acting on behalf of the state in Burchwell’s

criminal proceedings, they were not acting as policymaking officials for Warren County, such

that the county may be held liable for their actions. See id.; Pusey v. City of Youngstown,

11 F.3d 652, 659 (6th Cir. 1993). And Burchwell has not otherwise alleged facts showing that a

county policy or custom deprived him of his federal rights. Thus, the district court properly

dismissed Burchwell’s complaint for failure to state a claim upon which relief may be granted.

       Accordingly, we affirm the district court’s judgment.




                                                 -2-